DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/113728 to Tsuruta Tomoyuki (Tomoyuki) in view of 2018/0156094 to Balea et al. (Balea).
In Reference to Claim 1
Tomoyuki, see Fig.1 discloses:
[AltContent: rect][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: ]
    PNG
    media_image1.png
    327
    409
    media_image1.png
    Greyscale

An exhaust system (Fig.1) comprising: 
	a housing 4 having an internal cavity defining an exhaust gas passage extending along an axis; 
	at least one exhaust gas aftertreatment component (1, 2) positioned within the internal cavity; 
	an inlet cover (A) mounted to the housing to provide an open internal area (B, also highlighted in Fig.1 above) that is upstream of the internal cavity, the inlet cover (A) having a contoured outer surface including an inlet opening (C) and at least one sensor opening (sensor boss 10 is formed in countered outer surface) that is configured to receive an exhaust gas sensor (9); 
	an inlet tube (9) mounted to the inlet cover at the inlet opening (C); and 
	a plate 5 positioned upstream of the at least one gas aftertreatment component (1, 2) and within the open internal area (B), 
Tomoyuki does not explicitly disclose:
	wherein the plate has a curved surface with a plurality of openings.  
Balea discloses, see Fig.5:
	Balea discloses an exhaust system with a casing 206  and a curved plate 214 (similar to Tomoyuki dispersion plate) which is curved surface extending outwardly towards an upstream face (226) of the at least one exhaust gas aftertreatment component (118) and wherein the curved surface includes a plurality of openings (312)
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to substitute dispersion plate 5 of Tomoyuki for curved plate 214, combine the teachings of Balea with Tomoyuki, since this would enable the practitioner of the primary reference to practice the advantage of maintaining the uniform flow of exhaust mixture therethrough, see paragraph [0030] of Balea.

In Reference to Claim 8
Tomoyuki modified discloses:

	The plurality of openings comprise a plurality of circumferential rows (310) of openings where openings in each circumferential row are circumferentially spaced apart from each other about the axis, and wherein each circumferential row is radially spaced apart from an adjacent circumferential row.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/113728 to Tsuruta Tomoyuki (Tomoyuki) in view of 2018/0156094 to Balea et al. (Balea) as applied to claim 1 and further in view of DE 10 2004 057 014 to Mabuchi et al. (Mabuchi).
In Reference to Claim 14
Tomoyuki does not disclose:	
	The contoured surface includes a plurality of ribs.  
Mabuchi, see Fig.4, discloses:

    PNG
    media_image2.png
    359
    453
    media_image2.png
    Greyscale

	Contoured surface 28 includes a plurality of ribs 36. Mabuchi discloses in “disclosure” reduction of durability in mufflers which generate vibration thus generate noise, in order to suppress noise.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include plurality of ribs into the inlet cover countered surface, combine the teachings of Mabuchi with Tomoyuki, since this would enable the practitioner of the primary reference to practice the advantage of increasing the strength of the contoured surface which provided the added be durability and suppresses unwanted vibration that an exhaust muffler experience.  The teachings of Mabuchi also provides the ribs for additional reasons such as increase the efficiency of the muffler by providing a material for the casing and inlet cover that would be less thicker and ribs provides structural integrity thus lowering the weight of the exhaust system of Tomoyuki.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 9-13, 15-20 are allowed because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the plurality of openings includes at least one sensor opening” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
	Furthermore, the prior art of record does not teach “the outer peripheral flange extends in an axial direction toward the DOC such that the curved surface and the outer peripheral flange extend in a common direction, and wherein the housing has a lip that surrounds an outer surface of a downstream end of the inlet cover, and wherein an inner surface of the lip fits against the outer surface of the inlet cover at the downstream end such that the housing and cover are securely fixed together. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
The prior art of record does not teach “the plurality of circumferential rows are arranged in a plurality of zones that include at least a center zone surrounding a center of the plate, a first outer zone spaced radially outward of the center zone, a second outer zone spaced radially outward of the first outer zone, and an outermost zone spaced radially outward of the second outer zone, and wherein the center zone has openings having a first size, the first outer zone has openings having a second size larger than the first size, the second outer zone has openings having third size larger than the second size, and the outermost zone has openings having a fourth size that is smaller than the third size. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; 
The prior art of record does not teach “a plate positioned upstream of the at least one gas aftertreatment component and within the open internal area, wherein the plate has a domed surface extending toward an upstream face of the DOC, and wherein the domed surface includes a plurality of openings and at least one sensor opening larger in size than the plurality of openings to provide a sensor tip clearance area for the exhaust gas sensor.  ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746